    Case 2:21-cv-02388-DSF-PVC Document 26 Filed 05/25/21 Page 1 of 1 Page ID #:489


John W. Howard (SBN 80200)
JW Howard/Attorneys, Ltd.
701 B Street, Suite 1725
San Diego, California 92101
Tel: 619-234-2842 Fax: 619-234-1716
Email: Johnh@jwhowardattorneys.com

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
CALIFORNIA EDUCATORS FOR MEDICAL FREEDOM,                             CASE NUMBER
et. al.
                                                                        21-cv-02388-DSF-PVC
                                                      Plaintiff(s),
                                v.
THE LOS ANGELES UNIFIED SCHOOL DISTRICT,
                                                                            NOTICE OF DISMISSAL PURSUANT
et. al.
                                                                             TO FEDERAL RULES OF CIVIL
                                                                                 PROCEDURE 41(a) or (c)
                                                   Defendant(s).

PLEASE TAKE NOTICE: (Check one)

     D This action is dismissed by the Plaintiff(s) in its entirety.

     D The Counterclaim brought by Claimant(s) - - - - - - - - - - - - - - - - - - - - - - i s
       dismissed by Claimant(s) in its entirety.

     D The Cross-Claim brought by Claimants(s) - - - - - - - - - - - - - - - - - - - - - - i s
       dismissed by the Claimant(s) in its entirety.

     D The Third-party Claim brought by Claimant(s) - - - - - - - - - - - - - - - - - - - i s
       dismissed by the Claimant(s) in its entirety.

     ~ ONLY Defendant(s) THE LOS ANGELES UNIFIED SCHOOL DISTRICT.


          is/are dismissed from (check one)   lilf Complaint, D Counterclaim, D Cross-claim, D Third-Party Claim
          brought by all Plaintiffs herein.

     The dismissal is made without prejudice pursuant to F.R.Civ.P. 4l(a).




     May24, 2021                                      Is/ John W. Howard
               Date                                                    Signature ofAttorney/Party




NOTE: F.R. Civ.P. 41 (a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

          F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
          pleading or prior to the beginning of triaL



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 4l(a) or (c)
